Case 3:20-cv-02097-RS Document 15-3 Filed 05/14/20 Page 1 of 4




               EXHIBIT C
          Case 3:20-cv-02097-RS Document 15-3 Filed 05/14/20 Page 2 of 4




 1   Rebecca Davis (SBN 271662)
     rebecca@lozeaudrury.com
 2   LOZEAU DRURY LLP
     1939 Harrison St., Suite 150
 3   Oakland, CA 94612
     Telephone: (510) 836-4200
 4   Facsimile: (510) 836-4205
 5   [Additional counsel appearing on signature page]
 6   Attorneys for Plaintiff JEFFREY KATZ
     CHRIOPRACTIC, INC. and the alleged Class
 7
 8                                   UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
 9                                      SAN FRANCISCO DIVISION
10
     JEFFREY KATZ CHIROPRACTIC, INC.,
11   a California corporation, individually and on              Case No. 3:20-cv-02097-RS
     behalf of all others similarly situated,
12                                                                 DECLARATION OF JEFFREY KATZ
                                         Plaintiff,                IN SUPPORT OF PLAINTIFF’S EX
13                                                                 PARTE APPLICATION FOR
     v.                                                            TEMPORARY RESTRAINING
14                                                                 ORDER AND PRELIMINARY
15   IBEAT, INC. D/B/A 100PLUS, a Delaware                         INJUNCTION
     corporation,
16                                                                 Date: TBD
                                         Defendant.                Time: TBD
17                                                                 Judge: Hon. Richard Seeborg
                                                                   Courtroom: 3
18
                                                                   Complaint Filed: March 26, 2020
19
20   I, Jeffrey Katz, declare as follows:

21            1.       I am the lead plaintiff in this class action and president and owner of Jeffrey Katz

22   Chiropractic, Inc. I am over the age of 18 and, if necessary, can competently testify if required to

23   do so.

24            2.       On March 26, 2020, Plaintiff filed the instant action against iBeat, Inc. d/b/a

25   100Plus (“Defendant” or “100Plus”) alleging wide-scale violations of the Telephone Consumer

26   Protection Act, as amended by Junk Fax Prevention Act of 2005, 47 U.S.C. § 227, et seq.

27   (“JFPA” or “Act”). (Dkt. 1.)

28
              Declaration of Jeffrey Katz ISO Plaintiff’s Ex Parte Application for TRO and Preliminary Injunction

                                                             -1-
             Case 3:20-cv-02097-RS Document 15-3 Filed 05/14/20 Page 3 of 4




 1            3.       On March 28, 2020, two days after the filing of the Complaint, Plaintiff and its

 2   counsel received an email from Ryan Howard (“Howard”), 100Plus’s founder and CEO.

 3            4.       Therein, Howard stated his belief that the case is without merit. (Ex. A.) Howard

 4   further explained that 100Plus was insolvent and explained the defenses he planned to pursue.

 5   (Id.)

 6            5.       Howard’s email continued,

 7            It would have been appreciated and the professional thing to do would have been
 8            to reach out and inquire about this before filing a suit. This lack of courtesy
              expressed is not appreciated, and the fear tactic is obvious. More importantly, I
 9            believe these frivolous suits are inexcusable, especially they come from a
              healthcare practitioner. I know that patients frown upon their "doctors" being
10            litigious and upon a quick Google search its obvious that this isn't your first suit.
11   (Id.)
12            6.       Howard then stated his intent to harass Plaintiff on a going-forward basis
13   explaining,
14            I am going to take it upon myself to ensure that the community knows about this
15            behavior on Yelp, Facebook, Vitals.com, WebMD, and other review sites. Over
              the next week I will socialize your behavior to ensure that patients know what a
16            low integrity person you are and I am confident that it will reflect in your overall
              scores.
17
              I have a lot of time on my hands with the nature of what’s happening in the world
18
              and will enjoy trolling you and burning up your legal team’s time. The first
19            review has been posted publicly. If the lawsuit is dropped Monday, we’ll consider
              not socializing this further. If not, I won’t stop until everyone knows about your
20            behavior and you have a one star review on each site.

21   (Id.)

22            7.       Since the initial email, Howard has also placed harassing telephone calls to

23   Plaintiff on numerous occasions.

24            8.       On April 10, 2020, I recall that Howard called Plaintiff on three occasions.

25            9.       On May 6, 2020, Howard placed another call to Plaintiff.

26            10.      In addition to the calls that are known, it is believed that Howard has placed other

27   unanswered calls.

28
              Declaration of Jeffrey Katz ISO Plaintiff’s Ex Parte Application for TRO and Preliminary Injunction

                                                             -2-
Case 3:20-cv-02097-RS Document 15-3 Filed 05/14/20 Page 4 of 4
